Citation Nr: 0612813	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-24 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for glaucoma, claimed as due to treatment at a VA 
hospital in 1955.

2.  Entitlement to a compensable disability rating for 
pterygium of the right eye.

3.  Entitlement to service connection for glaucoma, to 
include as secondary to service-connected pterygium of the 
right eye. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to 
November 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision by the RO in Newark, 
New Jersey, which confirmed and continued a noncompensable 
rating for service-connected pterygium of the right eye and 
denied service connection for glaucoma, to include as 
secondary to service-connected pterygium of the right eye.  
This case is also on appeal from a June 2003 decision which 
denied compensation benefits under 38 U.S.C.A. § 1151 for 
glaucoma, claimed as due to treatment at a VA hospital in 
1955.

The issues of entitlement to a compensable disability rating 
for pterygium of the right eye and entitlement to service 
connection for glaucoma, to include as secondary to service-
connected pterygium of the right eye are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record demonstrates that the veteran did not incur additional 
disability of glaucoma as a result of treatment administered 
at a VA hospital in 1955.




CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 
1151, for glaucoma claimed to have been incurred as a result 
of treatment administered at a VA hospital, are not met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's appeal stems from a 
June 2002 rating decision which denied entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for glaucoma, 
claimed as due to VA treatment in 1955.  In February 2004, a 
VCAA letter was issued.  The VCAA letter notified the veteran 
of what information and evidence is needed to substantiate 
his claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in February 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's VA hospitalization records from 1955 are on file.   
There is no indication of relevant, outstanding records which 
would support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran's claims folder has been reviewed by a VA Doctor 
of Optometry on two separate occasions.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The medical reports 
obtained are thorough and contain sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Thus, the Board finds that further medical 
opinions are not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Analysis

The veteran is seeking compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for an eye disability.

The veteran contends that in 1955 he had surgery on his right 
eye for pterygium.  He was subsequently required to undergo 
radiation treatment of the pterygium and developed glaucoma.  

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a) (2005).

Earlier interpretations of the statute required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  
See 38 C.F.R. § 3.358(c)(3) (1994).

Those interpretations and the cited regulatory provision were 
invalidated by the Court of Appeals for Veterans Claims in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective on November 25, 1991, the date 
the initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.   Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No.  
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).

However, those amendments were subsequently rescinded, as 
part of a litigative settlement, and the previous language 
was restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  On 
December 12, 2002, a proposed rule was published, at 67 Fed. 
Reg. 76,322-26, in order to effectuate section 422(a).  To 
date, the proposed amended regulation has not been finalized.

In this case, the veteran's claim for benefits under 38 
U.S.C.A. § 1151 was filed after October 1, 1997.  Therefore, 
the amended law is applicable to his claim.  See VAOPGCPREC 
40-97 (December 13, 1997), published at 63 Fed. Reg. 31,263 
(1998).

Thus, for purposes of this section, a disability or death is 
a qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and the 
proximate cause of the disability or death was due to (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In March 1955, the veteran was admitted to the Bronx, New 
York, VA hospital with complaints of tissue growing onto the 
cornea of his right eye.  He underwent a McReynolds 
transplant of the pterygium of the right eye.  Following the 
procedure he left the operating room in good condition.  Six 
days later his sutures were removed and approximately eight 
days after admission he was discharged.

In May 1955, the veteran presented at the VA radiotherapy 
clinic due to a pterygium on the medial aspect of the right 
cornea.  On slit lamp examination, it was noted that there 
was regrowth of small vessels in the superior area between 2-
3 o'clock.  The application of 1250 beta via the Strontium 
applicator was administered in 22 seconds.  It was noted that 
the veteran would return in one week.

Further notations show that the veteran returned in June 1955 
for another beta application.  

Consequently, the question that must be addressed is whether 
the veteran incurred an additional disability of glaucoma as 
a result of the medical treatment received at the VA hospital 
in 1955.

In this regard, the Board finds the most probative evidence 
of record to be the reports of a VA examiner dated in June 
2001 and April 2004.

In these reports, the examiner noted that the veteran's 
claims folder was reviewed.  She provided the veteran's 
medical history as it pertained to his eye disability from 
1955 until the present and carefully reviewed all VA 
hospitalization records from 1955.  She reported that the 
veteran had a current diagnosis of pseudoexfoliation with 
glaucoma, right eye greater than left.  The examiner 
concluded that glaucoma was associated with pseudoexfoliation 
but there was no known association between radiation 
treatment for pterygium and pseudoexfoliation or glaucoma.

The Board reiterates that the VA examiner specifically 
referred to the treatment the veteran received in 1955 at the 
VA hospital which showed that the veteran underwent a 
McReynold's transplant for pterygium in the right eye and 
subsequently had an excision of the nasal pterygium of the 
right eye and had received radiation treatment.  

The examiner also considered the evidence of an eye 
disability dated subsequent to the 1955 VA treatment records.  
In view of this entire record, the VA examiner essentially 
concluded on two separate occasions, that the veteran's 
glaucoma was not caused or aggravated by the radiation 
treatment received at the VA hospital.  She further indicated 
in April 2004, that her opinion was supported and confirmed 
by two glaucoma specialists at University of Medicine and 
Dentistry of New Jersey (UMDNJ).

There is no contrary medical opinion of record.  Although the 
veteran may sincerely believe that his glaucoma is related to 
the treatment he received at the VA hospital, he is not 
considered qualified to render medical opinions regarding 
diagnoses or the etiology of medical disorders, and his 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

The Board notes that it is not necessary to address whether 
the treatment performed at the VA hospital involved 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault, or whether the 
disability was incurred due to an event not reasonably 
foreseeable, because the preponderance of the evidence 
establishes that the claimed disability was not the result of 
that treatment.  38 U.S.C.A. § 1151.

In summary, the Board finds that the preponderance of the 
evidence establishes that glaucoma was not incurred as a 
result of radiation treatment administered at the Bronx VA 
Hospital in 1955.

Therefore, the Board concludes that the claim for 
compensation benefits under 38 U.S.C.A. § 1151 for glaucoma 
must be denied.

ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for glaucoma, claimed as due to VA treatment in 1955 is 
denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes" or issued 
after adjudication of the claim.  Mayfield v. Nicholson, No. 
05-7157, slip op. at 8 (Fed. Cir. April 5, 2006) (Mayfield 
II).  The appellant has not received the notice required by 
the Mayfield Court.

In regards to the veteran's claim of entitlement to a 
compensable disability rating for pterygium of the right eye, 
he has not been afforded a recent comprehensive VA 
examination to determine the current severity of his right 
eye disability.  A current examination is therefore 
necessary.

With regard to a procedural matter, it appears that the 
veteran filed his Notice of Disagreement (NOD) with the June 
2001 rating decision in June 2002.  On September 10, 2002 the 
RO sent correspondence to the veteran asking him if he would 
like a Decision Review Officer (DRO) to review his appeal or 
if he would like his claim handled under the traditional 
appeal process.  Two days later, on September 12, 2002, the 
veteran was sent a statement of the case (SOC).  On September 
19, 2002, the veteran submitted a timely written election for 
the case to be handled under a DRO process.

It appears that in March 2004 an informal DRO conference was 
held with respect to the issue of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for glaucoma, claimed as 
due to treatment at a VA hospital in 1955.  There is no 
indication that the veteran was ever afforded a DRO review on 
the issues of entitlement to a compensable disability rating 
for pterygium of the right eye and entitlement to service 
connection for glaucoma, to include as secondary to service-
connected pterygium of the right eye.  The Board notes that 
while the case is in remand status, it may be appropriately 
handled under the DRO process and the veteran should be 
afforded the necessary amount of time to submit a substantive 
appeal.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter that 
tells the appellant any information and 
evidence not of record (1) that is 
necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) 
that the claimant is expected to 
provide; that (4) asks the appellant to 
provide any evidence in his possession 
that pertains to the claim.; and (5) 
the provides notice about 
substantiating a rating and effective 
date.

2.  Thereafter, the RO should arrange 
for the appellant to undergo a VA 
examination by an ophthalmologist to 
determine the current severity of his 
service-connected right eye pterygium, 
or residuals thereof.    The claims 
folder must be available to the 
examiner for review in conjunction with 
the examination.   Testing to determine 
the appellant's right eye visual 
acuity, as well as his field of vision, 
should be conducted.  A complete 
rational for any opinion expressed 
should be included in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  If the veteran 
fails to report for any scheduled 
examination, a copy of the notice to 
report should be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled 
VA examination without good cause could 
result in the denial of his claims.

4.  Thereafter, the case should be 
appropriately handled under the DRO 
process, unless otherwise indicated.  
The RO/DRO should consider all 
additional evidence and readjudicate the 
issues on appeal, giving the veteran an 
appropriate amount of time to submit a 
substantive appeal.  If the benefit 
sought is not granted, a supplemental 
statement of the case should be 
provided, and the appellant should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, to the extent 
such action is in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


